DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al US 2021/0028137.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 

Pertaining to claim 1, Jeon teaches a semiconductor package comprising: 
a semiconductor chip 200; 
a redistribution structure (110/120/130) below the semiconductor chip; 
a first insulating layer 102 below the redistribution structure; 
a pad 150 having an upper portion and a lower portion, the lower portion below the first insulating layer, the pad contacting the redistribution structure, the upper portion having a greater horizontal maximum length than the lower portion See Figure 1Q; 
a second insulating layer 101 below the first insulating layer 102, wherein a lower surface of the second insulating layer and a lower surface of the lower portion of the pad are coplanar See Figure 1Q; and 
a bump 400 contacting the lower surface of the lower portion of the pad.

Pertaining to claim 2, Jeon teaches the semiconductor package of claim 1, wherein the first insulating layer is in contact with an upper surface and a side surface of the upper portion of the pad. See Figure 1Q

Pertaining to claim 3, Jeon teaches the semiconductor package of claim 1, wherein a lower surface of the first insulating layer and a lower surface of the upper portion of the pad are coplanar. See Figure 1Q

 See Figure 1Q

Pertaining to claim 9, Jeon teaches the semiconductor package of claim 1, wherein a planar area of the redistribution structure is greater than a planar area of the semiconductor chip. See Figure 1Q

Pertaining to claim 10, Jeon teaches the semiconductor package of claim 1, wherein the upper portion of the pad and the lower portion of the pad share a common central axis. See Figure 1Q

Allowable Subject Matter
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        3/30/22